      Case 2:18-cv-00090-KS-MTP Document 101 Filed 12/01/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           EASTERN DIVISION


KEITH LAMONT LEE                                                         PLAINTIFF

v.                                       CIVIL ACTION NO. 2:18-CV-90-KS-MTP

CITY OF HATTIESBURG, et al.                                          DEFENDANTS


                                       ORDER

       On November 5, 2020, Defendants filed a Motion to Strike [86] supplemental

discovery responses served by Plaintiff. Defendants argue that the supplement was

untimely, and that the Court should strike it. The late supplement added two specific

witnesses, T. Michael Reed and Jack Denton. It also incorporated “[a]ny individuals

listed by Arthur Jones in his responses to discovery,” in the case of Jones v. City of

Hattiesburg, No. 2:18-CV-84-KS-MTP (S.D. Miss.).

       Rule 26 requires parties to disclose “the name and, if known, the address and

telephone number of each individual likely to have discoverable information – along

with the subjects of that information – that the disclosing party may use to supports

its claims or defenses, unless the use would be solely for impeachment . . . .” FED. R.

CIV. P. 26(a)(1)(A)(i).

       “A party must make these disclosures at the times and in the sequence that

the court orders.” FED. R. CIV. P. 26(a)(2)(D). Local Rule 26 provides that a “party

must make full and complete disclosure as required by Fed. R. Civ. P. 26(a) and

L.U.Civ.R. 26(a)(2)(D) no later than the time specified in the case management
      Case 2:18-cv-00090-KS-MTP Document 101 Filed 12/01/20 Page 2 of 3




order.” L.U.Civ.R. 26(a)(2). Moreover, any supplements to the disclosures must be

made “by the time the party’s pretrial disclosures under Rule 26(a)(3) are due.” FED.

R. CIV. P. 26(e)(2). “Unless the court orders otherwise,” pretrial disclosures must be

made at least thirty days before trial. FED. R. CIV. P. 26(a)(3). Local Rule 26 provides

that a “party is under a duty to supplement disclosures at appropriate intervals under

Fed. R. Civ. P. 26(e) and in no event later than the discovery deadline established by

the case management order.” L.U.Civ.R. 26(a)(5).

       Plaintiff admits that the supplemental discovery response was untimely. “If a

party fails to provide information . . . as required by Rule 26(a) or (e), the party is not

allowed to use that information or witness to supply evidence on a motion, at a

hearing, or at trial, unless the failure was substantially justified or is harmless.” FED.

R. CIV. P. 37(c)(1). When determining whether to strike a witness’s testimony for a

party’s failure to disclose it, the Court considers the following factors:

       (1)    the importance of the witnesses’ testimony;

       (2)    the prejudice to the opposing party of allowing the witnesses to
              testify;

       (3)    the possibility of curing such prejudice by a continuance; and

       (4)    the explanation, if any, for the party’s failure to comply with the
              discovery order.

Sierra Club, Lone Star Chapter v. Cedar Point Oil Co., Inc., 73 F.3d 546, 572 (5th Cir.

1996) (citing Bradley v. United States, 866 F.2d 120, 125 (5th Cir. 1989)).

       The Court assumes that the witnesses’ testimony is of at least moderate

importance, given the witnesses’ positions and involvement in the local government
      Case 2:18-cv-00090-KS-MTP Document 101 Filed 12/01/20 Page 3 of 3




and courts. Plaintiff’s counsel simply forgot to include one witness, Michael Reed, in

initial disclosures and interrogatory responses. He claims that he did not know the

other witness, Jack Denton, had discoverable information until November 4, 2020.

      The Court will assume that Defendants would be prejudiced by allowing Reed

and Denton to testify. However, the prejudice can be easily mitigated by permitting

Defendants to depose them.

      As for the incorporated “individuals listed by Arthur J. Jones, Jr. in his

responses to discovery,” the Court finds that Defendants were not prejudiced if they

were otherwise made aware of those unspecified witnesses’ identities in the Jones

case. Moreover, the Court cannot assess the importance of testimony by unspecified

witnesses.

      Therefore, the Court denies Defendants’ Motion to Strike [86]. Defendants

may depose T. Michael Reed and Jack Denton, but the depositions must occur on or

before January 15, 2021.

      SO ORDERED AND ADJUDGED this 1st day of December, 2020.

                                                   /s/Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE
